Title: To John Adams from Thomas Mifflin, 5 August 1776
From: Mifflin, Thomas
To: Adams, John


     
      Dear Mr. Adams
      Camp at Mount WashingtonAugust 5th. 1776
     
     Monsieur Weibert who was orderd by Congress to this Post has requested me to apply in his Behalf to you for Rank and pay in our Army; and has desird me to give you my Opinion of his Conduct and Services.
     Monsieur Weibert is in my Opinion a Gentleman of much Knowledge in his profession. He has been very, attentive to the perfecting this post and has never absented himself One Hour from his Duty once he arrivd here. Whoever is to command here, while the Works are incompleat, will find Monsieur of infinite Service to him. As a Man of Science and Business I think he is further entitled to the pay of Lieutenant Colonel. Rank no Doubt is his principal Object. Indeed it is essential to the Service as he cannot otherwise command Captains and Subalterns who Superintend work, or Fatigue, parties. The Rank and pay of Lt Col may not be too great a Reward for his Services. The whole however is submitted to you at his Request to solicit or not as you think proper. I am Sir affecty. Yours
     
      T Mifflin
     
    